Judgment, Supreme Court, Bronx County (Angela Mazzarelli, J.), rendered on October 18, 1988, convicting him, upon his plea of guilty, of attempted sodomy in the first degree (Penal Law §§ 110.00, 130.50), and *495sentencing him to an indeterminate term of imprisonment of from three and one-third to ten years, is unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence.
Further, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. "Having received the benefit of his bargain, defendant would be bound by its terms.” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.)
The decision and order of this Court entered on October 11, 1990 [166 AD2d 227] is recalled and vacated. Concur—Murphy, P. J., Sullivan, Carro and Milonas, JJ.